Judgment of the Supreme Court, New York County (Levittan, J.), rendered on October 26,1981, which convicted defendant, upon his plea of guilty, of one count of robbery in the first degree (Penal Law, § 160.15) and one count of robbery in the second degree (Penal Law, § 160.10) and sentenced him to concurrent terms of imprisonment of from 4 to 8 years, is modified, on the law, to the extent of reducing the sentence on the second degree robbery count to 2% to 8 years, and otherwise affirmed. U Pursuant to subdivision 4 of section 70.02 of the Penal Law, defendant should have received a minimum term equal to one third of the maximum for the class C felony of robbery in the second degree. Since the maximum term imposed by the court was eight years, the minimum term imposed on this count must be reduced to 2% years. Concur — Ross, J. P., Asch, Bloom, Lynch and Kassal, JJ.